         Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Alexia Cabanillas, et al.,                       No. CV-20-00894-PHX-MTL
10                 Plaintiffs,                        ORDER
11   v.
12   4716 Incorporated, et al.,
13                 Defendants.
14
15           Before the Court is Defendants 4716 Inc., Frank Zanzucchi, Jason Brown, John
16   Zanzucchi, William V. Zanzucchi, and Paul Johnson’s (collectively, “Defendants”)

17   Renewed Motion to Compel Plaintiffs Cabanillas, Ingram, and Garcia to Binding
18   Arbitration (the “Motion to Compel”).1 (Doc. 43.) Also before the Court is Plaintiffs

19   Alexia Cabanillas, Christen Ingram, and Gabriela Garcia’s (collectively, “Plaintiffs”)

20   Renewed Motion for Conditional Certification and Issuance of Notice Pursuant to Fair
21   Labor Standards Act, 29 U.S.C. § 216(b) (the “Motion for Certification”). (Doc. 46.) The
22   Court will grant the Motion to Compel, deny the Motion for Certification, and dismiss

23   this case.2

24
     1
       Defendants’ Motion to Compel incorporates by reference, see LRCiv 7.1(d)(2), the
25   arguments raised in their previous motions to compel (Docs. 8, 19, 28) and their prior
     replies (Docs. 17, 22, 37). The Court will allow that incorporation in these circumstances.
26   See Ulloa v. Potter, No. CV07-1567-PHX-SMM, 2008 WL 2561939, at *3 n.3 (D. Ariz.
     June 24, 2008). Consequently, the Court will also consider Plaintiffs’ oppositions to those
27   pleadings. (Docs. 10, 21, 33.)
     2
       Both parties have fully briefed the issues and oral argument would not have aided the
28   Court’s decisional process. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998); see
     also LRCiv 7.2(f); Fed. R. Civ. P. 78(b).
      Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 2 of 13



 1   I.     BACKGROUND
 2          Defendants own and operate Hi Liter Gentlemen’s Club (“Hi Liter”) in Phoenix,
 3   Arizona. (Doc. 42 ¶¶ 29.) Plaintiffs are current or former exotic dancers at Hi Liter. (Id.
 4   ¶¶ 3, 32.) On Plaintiffs first day of employment, each signed an Entertainment License
 5   Agreement (“ELA” or “ELAs”). (See Docs. 17-2, 17-3, 28-1.) The ELAs provide a notice
 6   at the beginning of the document, which provides:
 7
                    NOTICE: THIS IS A LEGAL CONTRACT. DO NOT
 8                  SIGN IT UNLESS YOU FULLY UNDERSTAND AND
                    AGREE TO ALL OF ITS TERMS (AND PLEASE NOTE
 9
                    THAT    THIS    CONTRACT    CONTAINS    AN
10                  AGREEMENT TO INDIVIDUALLY ARBITRATE
                    DISPUTES AND CLAIMS, WHICH IS FOUND IN
11                  PARAGRAPH 21). IF YOU HAVE ANY QUESTIONS,
12                  FEEL FREE TO TALK TO THE CLUB’S GENERAL
                    MANAGER. WE SUGGEST THAT BEFORE SIGNING,
13                  YOU HAVE THIS CONTRACT REVIEWED BY AN
14                  ATTORNEY, ACCOUNTANT, OR OTHER PERSON
                    OF YOUR CHOICE.
15
16   (See, e.g., Doc. 17-2 at 3.) The ELAs outline the purpose of the agreement and several
17   terms of the agreement, including privacy, entertainment fees, taxes, license fees, and
18   severability. (Id. at 3–6.)
19          Each ELA also includes provisions relating to arbitration and waivers of class and
20   collective actions. (Id. at 6–9.) The non-mandatory arbitration provision reads:
21
22                       NOTE: PROCEEDINGS IN ADMINISTRATIVE
                    AGENCIES, SUCH AS THE NATIONAL LABOR
23                  RELATIONS BOARD, THE DEPARTMENT OF
24                  LABOR, AND THE EQUAL EMPLOYMENT
                    OPPORTUNITY    COMMISSION,     ARE    NOT
25                  GOVERNED OR BARRED BY THE PROVISIONS IN
26                  THIS PARAGRAPH 21. YOU MAY FILE ANY CLAIM
                    YOU WANT WITH ANY ADMINISTRATIVE
27                  AGENCY.
                         IN ORDER TO RESOLVE DISPUTES THAT
28
                    MAY ARISE OUT OF YOU PERFORMING AT THIS


                                                -2-
      Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 3 of 13



 1                 CLUB, THE CLUB HAS ESTABLISHED A PRIVATE
 2                 “ARBITRATION” PROCESS SET OUT IN THIS
                   SECTION 21. ARBITRATION IS SIMILAR TO A
 3                 COURT PROCEEDING, BUT IT’S LESS FORMAL,
                   LESS TIME-CONSUMING, AND CAN BE LESS
 4
                   EXPENSIVE THAN GOING TO COURT. IF YOU DO
 5                 NOT DESIRE TO RESOLVE DISPUTES THAT MAY
                   COME    UP    IN  THE     FUTURE THROUGH
 6
                   ARBITRATION, YOU MAY EXCLUDE YOURSELF
 7                 FROM THIS PROCESS BY FOLLOWING THE STEPS
                   SET OUT IN SECTION 21(H) BELOW.
 8
 9
10   (Id. at 6.) The other ELAs contain substantially similar language. (See Docs. 17-3, 28-1.)

11   The document then sets out detailed arbitration procedures and allows dancers the

12   opportunity to opt out. (See Doc. 17-2 at 8.) The ELAs end with language stating:

13                 BY SIGNING THIS DOCUMENT, ENTERTAINER
14                 REPRESENTS THAT SHE HAS RECEIVED A COPY
                   OF, AND HAS FULLY READ, THIS LICENSE
15                 AGREEMENT; THAT SHE UNDERSTANDS AND
16                 AGREES TO BE BOUND BY ALL OF ITS TERMS;
                   THAT SHE IS UNDER NO DISABILITY THAT
17                 WOULD PRECLUDE HER FROM UNDERSTANDING,
18                 OR BEING BOUND TO, THE TERMS OF THIS
                   LICENSE AGREEMENT; THAT NO ONE HAS
19                 COERCED, FORCED OR INTIMIDATED HER INTO
                   SIGNING THIS LICENSE AGREEMENT; AND THAT
20
                   SHE HAD OPPORTUNITIES TO BOTH ASK
21                 QUESTIONS     REGARDING    THIS   LICENSE
                   AGREEMENT’S     CONSENT   AND   HAVE   IT
22                 REVIEWED BY PERSONS OF HER CHOICE,
23                 INCLUDING BY ATTORNEYS AND ACCOUNTANTS.
24   (Id. at 9.)

25           Plaintiffs filed this action, contending that Defendants misclassified them as

26   independent contractors, rather than employees, and in turn denied them minimum wage

27   and overtime payments in violation of the Fair Labor Standards Act (“FLSA”). (Doc. 1

28   ¶¶ 3, 5–7.) Based on the ELAs, Defendants filed motions to compel arbitration for



                                               -3-
         Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 4 of 13



 1   Plaintiffs Cabanillas, Ingram, and Garcia. (Docs. 8, 19, 28.) Plaintiff Kristen Ellis then
 2   filed a motion for conditional certification under the FLSA. 3 (Doc. 29.) This Court then
 3   granted Plaintiffs’ request to file an amended complaint and denied those pending
 4   motions as moot. (Doc. 41.) Plaintiffs and Defendants have since refiled those same
 5   motions. (Docs. 43, 46.)
 6   II.     DISCUSSION
 7           A.    Motion to Compel
 8                 1.     Legal Standard
 9           The Federal Arbitration Act (“FAA”) was enacted in response to widespread
10   judicial hostility toward arbitration agreements. AT&T Mobility LLC v. Concepcion, 563
11   U.S. 333, 339 (2011). Section 2 of the FAA states that “[a] written provision in . . . a
12   contract evidencing a transaction involving commerce to settle by arbitration a
13   controversy thereafter arising out of such contract or transaction . . . shall be valid,
14   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
15   revocation of any contract.” 9 U.S.C. § 2. The Supreme Court has described this
16   provision of the FAA as both a “liberal federal policy favoring arbitration,” and the
17   “fundamental principle that arbitration is a matter of contract.” AT&T Mobility LLC, 563
18   U.S. at 339 (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24
19   (1983), and Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 67 (2010)).
20           In line with these principles, courts must place arbitration agreements on equal
21   footing with other contracts and enforce them according to their terms. AT&T Mobility
22   LLC, 563 U.S. at 339 (citations and quotations omitted); Chiron Corp. v. Ortho
23   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). The FAA “leaves no place for
24   the exercise of discretion by a district court, but instead mandates that district courts shall
25   direct the parties to proceed to arbitration on issues as to which an arbitration agreement
26   has been signed.” Chiron Corp., 207 F.3d at 1130 (quoting Dean Witter Reynolds Inc. v.
27   Byrd, 470 U.S. 213, 218 (1985)). The Court’s role under the FAA, therefore, is limited to
28   3
       Plaintiff Kristen Ellis was dismissed as a plaintiff on August 20, 2021 for failure to
     prosecute. (Doc. 74.) Any argument pertaining to her as a plaintiff is therefore moot.

                                                  -4-
      Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 5 of 13



 1   determining “(1) whether a valid agreement to arbitrate exists and, if it does, (2) whether
 2   the agreement encompasses the dispute at issue.” Id.
 3          “When evaluating a motion to compel arbitration, courts treat the facts as they
 4   would when ruling on a motion for summary judgment, construing all facts and
 5   reasonable inferences that can be drawn from those facts in a light most favorable to the
 6   non-moving party.” Totten v. Kellogg Brown & Root, LLC, 152 F. Supp. 3d 1243, 1249
 7   (C.D. Cal. 2016) (internal citation omitted). Generally, “the party resisting arbitration
 8   bears the burden of proving that the claims at issue are unsuitable for arbitration.” Green
 9   Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 91 (2000). But where the issue is
10   whether there exists an agreement to arbitrate, the party seeking to enforce an arbitration
11   agreement bears the burden of showing that it exists. See, e.g., Sanford v. Memberworks,
12   Inc., 483 F.3d 956, 962–64 (9th Cir. 2007). Courts apply state-law principles to
13   determine whether an agreement to arbitrate is valid. First Options of Chi., Inc. v.
14   Kaplan, 514 U.S. 938, 944 (1995); Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892
15   (9th Cir. 2002). Neither party contests that Arizona state law governs the agreements.
16                 2.      Analysis
17          To create a valid enforceable contract, there must be “an offer, acceptance,
18   consideration, a sufficiently specific statement of the parties’ obligations, and mutual
19   assent.” Buckholtz v. Buckholtz, 246 Ariz. 126, 129 (App. 2019) (citations omitted).
20   These principles apply with no less vigor to formation of arbitration contracts. See, e.g.,
21   Estate of Decamacho ex rel. Guthrie v. La Solana Care & Rehab, Inc., 234 Ariz. 18, 21
22   (App. 2014). The Court agrees with Defendants that a valid agreement to arbitrate exists
23   between the parties. Plaintiffs do not seem to dispute, and affirmatively agree at times,
24   that a valid arbitration agreement exists. (See Docs. 10, 21, 33.) Indeed, Plaintiffs have
25   noted that they “have been willing to arbitrate their claims since the beginning.” (See,
26   e.g., Doc. 33 at 2; Doc. 21 at 2 (“Ingram does not oppose submitting her individual
27   claims to arbitration.”).)
28          Plaintiffs do, however, contest two provisions in Plaintiffs’ ELAs that they claim


                                                -5-
      Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 6 of 13



 1   are substantively unconscionable. (See, e.g., Doc. 45 at 3–10.) The first provision at issue
 2   in Garcia’s and Ingram’s agreements provides, “ANY JUDGMENT, ORDER, OR
 3   RULING ARISING OUT OF A CLAIM BETWEEN THE PARTIES SHALL, TO
 4   THE EXTENT PERMITTED BY APPLICABLE LAW, AWARD COSTS
 5   INCURRED FOR THE PROCEEDINGS AND REASONABLE ATTORNEY FEES
 6   TO THE PREVAILING PARTY” (the “Attorney Fees Provision”). (Doc. 17-3 at 5;
 7   Doc. 28-1 at 7.) Cabanillas’ Attorney Fees Provision is nearly identical. (See Doc. 17-2 at
 8   8.) Plaintiffs also note that another provision, only found in Cabanillas’ ELA, is also
 9   substantively unconscionable. That provision reads: “THE ACTUAL COSTS OF
10   ARBITRATION (THE ARBITRATOR’S FEES AND RELATED EXPENSES)
11   SHALL BE BORNE EQUALLY BY THE ENTERTAINER AND THE CLUB
12   UNLESS APPLICABLE LAW REQUIRES THE ARBITRATOR TO IMPOSE A
13   DIFFERENT ALLOCATION” (the “Equal Costs Provision”). (Id. at 7.) Plaintiffs ask
14   this Court to sever these provisions from each of their respective arbitration agreements.
15   (Docs. 10, 21, 33, 45.) The Court will address each provision in turn.
16          Arizona courts divide the unconscionability doctrine into substantive and
17   procedural components. See Guglielmo v. LG&M Holdings LLC, No. CV-18-03718-
18   PHX-SMB, 2019 WL 3253190, at *2 (D. Ariz. July 19, 2019) (citing Maxwell v. Fidelity
19   Fin. Servs., Inc., 184 Ariz. 82, 87–89 (1995)). “Procedural unconscionability arises from
20   unfairness in the bargaining process.” Pinto v. USAA Ins. Agency Inc. of Texas (FN), 275
21   F. Supp. 3d 1165, 1170 (D. Ariz. 2017). It “is concerned with ‘unfair surprise,’ fine print
22   clauses, mistakes or ignorance of important facts or other things that mean bargaining did
23   not proceed as it should.” Maxwell, 184 Ariz. at 88–89. Substantive unconscionability, on
24   the other hand, is concerned with the fairness of the contract terms. Id. at 89. “Arizona
25   allows unconscionability to be established ‘with a showing of substantive
26   unconscionability alone, especially in cases involving either price-cost disparity or
27   limitation of remedies.’” Guglielmo, 2019 WL 3253190, at *2 (citation omitted). Here,
28   the Court will not address the procedural component because Plaintiffs only argue that


                                                -6-
         Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 7 of 13



 1   the Attorney Fees Provision and the Equal Costs Provision are substantively
 2   unconscionable.4
 3           First, the Court does not find that the Attorney Fees Provision is substantively
 4   unconscionable. Plaintiffs bring their claims under federal law, namely the FLSA. (See
 5   Doc. 42.) Plaintiffs correctly note that “FLSA rights cannot be abridged by contract or
 6   otherwise waived.” Barrentine v. Arkansas-Best Freight System, Inc., 450 U.S. 728, 740
 7   (1981). The provision at issue here notes that costs and fees can be recovered by the
 8   prevailing party “TO THE EXTENT PERMITTED BY APPLICABLE LAW.” (See
 9   Docs. 11-2 at 8, 11-3 at 5, 28-1 at 7.) Courts have found that the inclusion of this limiting
10   language in similar provisions renders the provision not substantively unconscionable.
11   See, e.g., Ridgeway v. Nabors Completion & Prod. Servs. Co., 725 F. App’x 472, 474
12   (9th Cir. 2018) (“[T]he fees and expenses provision, are not unconscionable, because
13   they contain the phrase ‘except as otherwise provided by law.’”). The Court therefore
14   finds Plaintiffs’ argument on this provision unpersuasive. To be sure, if that limiting
15   clause was not included in the Attorney Fees Provision, there could be an issue because
16   the FLSA entitles only the prevailing plaintiff to an award of costs and fees. See 29
17   U.S.C. § 216(b). But with the clause included in the ELA provisions at issue, an arbitrator
18   must allow the recovery of costs and fees to the extent permitted by the FLSA. Here, it is
19   premature for this Court to engage in judicial rewriting of the offending ELA provisions
20   because Plaintiffs suppose that an arbitrator might overlook settled law.
21           To the extent the Attorney Fees Provision is ambiguous, the Supreme Court has
22   established that ambiguities in arbitration agreements must be interpreted by the
23   arbitrator. See PacifiCare Health Sys., Inc. v. Book, 538 U.S. 401, 406–07 (2003). It
24   4
        In passing, Plaintiff Ingram notes that the “agreements are adhesive and are
     unconscionable such that Defendants, as the parties in superior bargaining power, drafted
25   the agreements with vague and ambiguous language so as to deprive Ingram and other Hi
     Liter dancers of their due process rights.” (Doc 21 at 2.) Plaintiffs do not elaborate on this
26   argument or contend more than this conclusory statement that any ELA is procedurally
     unconscionable. The ELA’s terms were uncomplicated and included explicit, bolded
27   clauses in large typeface in many of the challenged areas. Even if this Court considered
     this argument, it finds such an argument unpersuasive. See Bufford v. VXI Global
28   Solutions LLC, No. CV-20-00253-TUC-RCC, 2021 WL 229240, at *6–7 (D. Ariz. Jan.
     22, 2021).

                                                 -7-
      Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 8 of 13



 1   explained that courts “should not, on the basis of mere speculation that an arbitrator
 2   might interpret . . . ambiguous agreements in a manner that casts their enforceability into
 3   doubt, take upon ourselves the authority to decide the antecedent question of how the
 4   ambiguity is to be resolved.” Id. The Court in PacifiCare therefore noted that, rather than
 5   resort to speculation, “the proper course is to compel arbitration.” Id. at 407. Here, even if
 6   there was some ambiguity between the rights guaranteed by the FLSA and the language
 7   used in the ELA regarding the shifting of certain costs, that ambiguity must be resolved
 8   by the arbitrator. Thus, the Attorney Fees Provision is not substantively unconscionable
 9   as written.
10          As to the Equal Costs Provision, the Court finds that there is not enough evidence
11   to find it substantively unconscionable. Arizona courts have adopted a case-by-case
12   approach in considering whether fees imposed by an arbitration agreement effectively
13   deny a potential litigant the opportunity to vindicate his rights. Harrington v. Pulte Home
14   Corp., 211 Ariz. 241, 252–53 (2005). An arbitration agreement is enforceable unless
15   plaintiff presents “individualized evidence to establish that the costs of arbitration are
16   prohibitive.” Id. (citing Green Tea Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91–92
17   (2000)). When certain provisions require plaintiffs to bear costs that might impact their
18   ability to seek relief under the FLSA, Arizona courts look certain factors. See Chavez v.
19   Creative Impact Inc., No. CV 20-01652 PHX CDB, 2021 WL 2474512, at *6–8 (D. Ariz.
20   Feb. 12, 2021). “First, the party seeking to invalidate the arbitration agreement must
21   present evidence concerning the cost to arbitrate.” Clark v. Renaissance W., LLC, 232
22   Ariz. 510, 513 (App. 2013). “Second, a party must make a specific, individualized
23   showing as to why he or she would be financially unable to bear the costs of arbitration.”
24   Id. This evidence must consist of more than conclusory allegations that a person is unable
25   to pay the costs of arbitration. Harrington, 211 Ariz. at 253.
26          Here, the Equal Costs Provision only appears in Cabanillas’ ELA. (Doc. 17-2.)
27   She argues that she “would be responsible for substantial filing fees, final fees, and costs
28   such as arbitrator compensation, which she would not face in court.” (Doc. 10 at 5; Doc.


                                                 -8-
      Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 9 of 13



 1   45 at 6.) Cabanillas also notes that she “cannot afford those costs as an exotic dancer.”
 2   (Id.) Absent from the record is any evidence concerning the cost to arbitrate. Cabanillas
 3   has not established what arbitration costs or fees might be incurred. See Harrington, 211
 4   Ariz. at 252-53 (refusing to find fees substantively unconscionable when litigant failed to
 5   “show arbitration will put them in any worse position than litigation,” and noting the
 6   record was “speculative” about the costs of arbitration). There is also no “specific,
 7   individualized showing” as to why she would be unable to bear the costs of arbitration.
 8   Simply stating that she would face substantial fees and she cannot afford those costs is
 9   too conclusory to meet the burden both Arizona and federal law requires. See Green Tree
10   Fin. Corp.-Ala., 531 U.S. at 91–92; Clark, 232 Ariz. at 513. The Equal Costs Provision
11   also provides that the costs will be borne equally “UNLESS APPLICABLE LAW
12   REQUIRES THE ARBITRATOR TO IMPOSE A DIFFERENT ALLOCATION.”
13   (Doc. 17-2 at 7.) The ELA therefore allows the arbitrator to follow the governing law,
14   including the FLSA, to make sure that the appropriate cost structure is followed. For
15   these reasons, the Equal Costs Provision is not substantively unconscionable. See Chavez,
16   2021 WL 2474512, at *6–9 (rejecting a similar “equal costs” provision because the
17   plaintiffs did not present evidence concerning the cost to arbitrate or why they could not
18   personally bear the costs of arbitration).
19          The final step is to assess whether the agreement encompasses the dispute at issue.
20   Chiron Corp., 207 F.3d at 1130. Each ELA at issue provides the same as, or substantially
21   similar language to, the following provision:
22
                        ANY CONTROVERSY, DISPUTE, OR CLAIM
23                 ARISING OUT OF, OR RELATING IN ANY WAY TO,
                   THIS LICENSE AGREEMENT, ITS TERMINATION,
24
                   ENTERTAINER PERFORMING AND/OR WORKING
25                 AT THE CLUB AT ANY TIME . . . SHALL BE
                   RESOLVED     EXCLUSIVELY     BY    BINDING
26                 ARBITRATION IN ACCORDANCE WITH THE
27                 FEDERAL ARBITRATION ACT (THE “F.A.A.”).
                        THIS REQUIREMENT TO ARBITRATE ANY
28                 AND    ALL   NON-ADMINISTRATIVE     CLAIMS


                                                  -9-
     Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 10 of 13



 1                 APPLIES REGARDLESS OF WHETHER SUCH A
 2                 CLAIM IS BASED UPON CONTRACT, TORT OR
                   OTHER COMMON LAW, STATUTE, REGULATION,
 3                 ORDINANCE, OR OTHERWISE.
 4   (See, e.g., Doc. 17-2 at 6.)
 5          The Court finds that the broadly drafted arbitration provisions cover the disputes at
 6   issue between Plaintiffs and Defendants. The clause says that any controversy, dispute, or
 7   claim arising out of the ELA will be resolved by arbitration. See Guglielmo, 2019 WL
 8   3253190, at *5, 8 (finding similar language in arbitration provisions to encompass the
 9   disputes at issue). This also includes the statutory claims that Plaintiffs bring now in their
10   Amended Complaint (Doc. 42). Again, Plaintiffs seem to concede this point because
11   nowhere do they argue that their claims are not covered by the arbitration clauses at issue.
12   Therefore, the arbitration clauses cover Plaintiffs’ claims.
13                 3.      Conclusion
14          Plaintiffs Cabanillas, Garcia, and Ingram’s ELAs are valid and enforceable
15   agreements between the parties. By signing those agreements, Plaintiffs knowingly
16   agreed to have their claims subject to arbitration. As neither the Attorney Fees Provision
17   nor the Equal Costs Provision are substantively unconscionable, the Court will grant
18   Defendants’ Motion to Compel (Doc. 43).
19          B.     Motion for Certification
20                 1.      Legal Standard
21          The FLSA provides employees with a private right of action to enforce the
22   minimum wage and overtime provisions within the statute. See 29 U.S.C. § 216(b).
23   “[W]orkers may litigate jointly if they (1) claim a violation of the FLSA, (2) are
24   ‘similarly situated,’ and (3) affirmatively opt into the joint litigation, in writing.”
25   Campbell v. City of Los Angeles, 903 F.3d 1090, 1100 (9th Cir. 2018). As the Ninth
26   Circuit explained, “similarly situated” means “plaintiffs must be alike with regard to
27   some material aspect of their litigation.” Id. at 1114. “[W]hat matters is not just any
28   similarity between party plaintiffs, but a legal or factual similarity material to the


                                                 - 10 -
     Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 11 of 13



 1   resolution of the party plaintiffs’ claims, in the sense of having the potential to advance
 2   these claims, collectively, to some resolution.” Id. at 1115.
 3          When deciding to certify a FLSA collective action, the Ninth Circuit follows a
 4   two-step inquiry. Id. at 1110. First, the Court makes “a preliminary determination that the
 5   collective as defined in the complaint satisfies the ‘similarly situated’ requirement.” Id. at
 6   1109. If the collective is similarly situated, the “sole consequence” is “the sending of
 7   court-approved written notice” to workers who may wish to join the suit. Id. at 1101
 8   (citation omitted). Courts apply a “lenient” standard, focusing primarily though not
 9   exclusively on the pleadings, to determine whether there are “substantial allegations” of
10   similarity. Id. at 1109. “Assuming the collective action has survived its earlier scrutiny,
11   the second stage will come at or after the close of relevant discovery.” Id. At that point,
12   the defendant can “move for ‘decertification’ of the collective action for failure to satisfy
13   the ‘similarly situated’ requirement in light of the evidence produced to that point.” Id.
14   “The district court will then take a more exacting look at the plaintiffs’ allegations and
15   the record.” Id. If it survives the decertification motion, “the collective proceeds toward
16   trial, at least on the questions justifying collective treatment.” Id. at 1110.
17                 2.      Analysis
18          Despite the lenient first-step inquiry when deciding to certify a collective action,
19   Courts in this District have not permitted collective certification to proceed, and will
20   dismiss the action, where “the Plaintiff and opt-in Plaintiffs are not capable of
21   representing the class because the claims are wholly subject to arbitration.” Bufford, 2021
22   WL 229240, at *8; see also French v. Whitefeather Holdings LLC, No. CV-20-00349/No.
23   CV-19-00482-TUC-RCC, 2020 WL 5383531, at *3 (D. Ariz. Oct. 30, 2020). At least in
24   the circumstances presented here, the Court agrees with that approach. Plaintiffs “have no
25   interest in the outcome of a collective lawsuit because their individual claims cannot be
26   litigated.” Bufford, 2021 WL 229240, at *8; see also Hollingsworth v. Perry, 570 U.S.
27   693, 705–06 (2013) (standing requires a plaintiff to have a “direct stake in the outcome”
28   of the case). There is no evidence provided to this Court that any putative opt-in Plaintiff


                                                  - 11 -
     Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 12 of 13



 1   would not be subject to a valid arbitration agreement or class-action waiver. In fact, one
 2   Defendant has stated that he has reviewed every dancer’s ELA during the relevant period
 3   and “[i]n every instance the entertainer executed an [ELA] that contained a clause
 4   waiving the ability to enter into a collective or class action.” (Doc. 56 at 5.) The only
 5   person who Plaintiffs have identified as opting out of the arbitration agreement was
 6   dismissed from this case. (Doc. 74.)
 7          Also, allowing a collective action to proceed would not serve the interests of
 8   judicial economy. See Longnecker v. Am. Exp. Co., No. 2:14-cv-0069-HRH, 2014 WL
 9   4071662, at *4 (D. Ariz. Aug. 18, 2014) (“[N]either the remedial purposes of the FLSA,
10   nor the interests of judicial economy, would be advanced if [the court] were to overlook
11   facts which generally suggest that a collective action is improper.”) (citation omitted). As
12   one Court in this District noted, allowing “notice to potential opt-in litigants at this time
13   would put the proverbial cart in front of the horse.” Bufford, 2021 WL 229240, at *9.
14   Given this Court’s broad discretion when deciding whether to notify putative Plaintiffs
15   under the FLSA’s framework, see Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165,
16   169 (1989), the Court will deny Plaintiffs’ Motion to Certify (Doc. 46).
17          C.     Dismiss or Stay the Case
18          Where parties enter into an enforceable arbitration agreement, the FAA requires
19   the Court to stay proceedings pending arbitration. 9 U.S.C. § 3. The Ninth Circuit has
20   held that, “notwithstanding the language of § 3, a district court may either stay the action
21   or dismiss it outright when, as here, the court determines that all of the claims raised in
22   the action are subject to arbitration.” Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d
23   1072, 1074 (9th Cir. 2014) (citing Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638
24   (9th Cir. 1988)). Because each ELA at issue is valid and enforceable, and because it
25   covers all of Plaintiffs’ claims, the Court finds dismissal is the appropriate remedy in this
26   situation and will dismiss the case without prejudice. See Meyer v. Fifth Third Bank, 842
27   F. App’x 104, 106 (9th Cir. 2021) (“The district court therefore correctly held that it
28   lacked the power to adjudicate Meyer’s claims, and appropriately exercised its discretion


                                                - 12 -
     Case 2:20-cv-00894-MTL Document 75 Filed 08/25/21 Page 13 of 13



 1   to dismiss the case.”).
 2   III.   CONCLUSION
 3          Accordingly,
 4          IT IS ORDERED granting Defendants’ Motion to Compel (Doc. 43).
 5          IT IS FURTHER ORDERED denying Plaintiffs’ Motion for Certification (Doc.
 6   46).
 7          IT IS FINALLY ORDERED directing the Clerk of the Court to dismiss this
 8   action without prejudice and close this case.
 9          Dated this 25th day of August, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 13 -
